neah power SySTEMS SHips REVENUE GENERATING product to FORTUNE 150 Defense SUPPLIER Bothell, WA, September 27, 2012 – Neah Power Systems, Inc., (OTCBB: NPWZ) www.neahpower.com, a provider of power solutions using proprietary, award winning technology for the military, transportation, and portable electronics markets, announced today that it has shipped revenue generating product to a Fortune efense Supplier against a previously announced purchase order for the Company’s PowerChip TM fuel cell. The defense supplier is exploring the use of Neah’s Powerchip TM fuel cell for a range of applications including soldier power, remote power stations, and unmanned underwater and aerial vehicles. Neah anticipates additional purchase orders from this customer throughout the remainder of calendar 2012, with broader adoption in 2013. Dr. D’Couto, Neah Power Systems, Inc. CEO said “We continue to be enthused about applications development for a wide variety of uses that require power densities previously considered unsuitable for fuel cells. The superior performance and cost effective product allows Neah Power Systems to offer differentiated solutions for a variety of defense, commercial and consumer customers.” Neah Power Systems employees visited the customer’s facility for training its personnel on the operational aspects of the fuel cell. ### About Neah Power Neah Power Systems, Inc. (NPWZ.OB) is a developer of long-lasting, efficient and safe power solutions for the military, transportation, and portable electronics applications. Neah uses a unique, patented and award winning, silicon-based design for its Powerchip
